DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the inner side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the claim will be considered to recite "[[the]]an inner side."
Claim 11 is rejected as being incomplete, thereby rendering the scope of the claim vague and indefinite. The last line of the claim will be considered to recite “blade tip of the impeller positioned in adjacent sectors is different.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (KR 1020170073405) in view of Wensloff (US 2011/0156290).
  	Jang discloses a micro-bubble pump (10) apparatus for water treatment, comprising:
a motor to generate rotary power; and
a micro-bubble pump to mix a feed liquid (ML) fed from one side and a feed gas injected from the other side (Fig. 2),
wherein the micro-bubble pump includes:
a body having an inlet through which the feed liquid is fed in (Fig. 2), an injection port (12) through which the feed gas (BG) is injected, an internal space in which the feed liquid and the feed gas are mixed (Fig. 2), and an outlet through which mixed micro-bubble type treated water exits (Fig. 2, page 13 of 18 of the English translation); and

 	Wensloff, also directed to a micro-bubble pump apparatus, discloses providing a motor (10) to generate rotary power; and a micro-bubble pump (12) connected to the motor ([0018] “A submersible electric motor 10 is employed to drive an impeller 12 by means of a shaft in a specially designed housing 14 which acts as a volute casing. The rotational axis of the motor and impeller should be vertically aligned such that the impeller rotates in a horizontal plane. The impeller draws nearly pure oxygen from an oxygen inlet port 16 on the top side of the impeller housing. Wastewater is drawn in from a water inlet on the bottom of the volute casing 15. The oxygen and water are forcibly combined at the impeller where they are imparted with rotational energy from the impeller 12. The rotation of the impeller forms an area of low pressure such that oxygen is aspirated from down the inlet pipe and into the housing.”) in order to, for example, mechanically rotate an impeller to draw in both gas and water to intimately mix the gas and water.   	Accordingly, it would have been readily obvious for the skilled artisan to modify the apparatus of Jang such that it includes a motor to generate rotary power; and the micro-bubble pump connected to the motor in order to, for example, mechanically rotate an impeller to draw in both gas and water to intimately mix the gas and water.   	Per claim 2, wherein the feed gas includes biogas (abstract).

  	Per claim 6, further comprising: a connecting part between [[the]]an inner side of the impeller and the outer peripheral surface of the hub (Fig. 5; GG, UG).


Allowable Subject Matter
Claim 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While claim 1 is not patentable for the reasons provided above, in the examiner’s opinion the prior art fails to teach or render obvious the .apparatus further comprising elements having the positioning and operational elements as recited in claims 7, 10 and 11.






Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
02/25/22